DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group I (claims 1, 3-17, 20) and SEQ ID NOs: 3 and 4 in the reply filed on July 5, 2022 is acknowledged.  It is noted that SEQ ID NO: 4 is encoded by SEQ ID NO: 3. 
	Applicant primarily argues that searching all nucleic acid sequences will not result in undue search burden (response, pages 1).
	Applicant’s arguments are carefully considered and are found to be unpersuasive.	
It is important to note that that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are also deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  Databases and resources allocation at the PTO have changed and the examination of additional sequences on the merits in the instant application would present a burden on PTO resources.  
Accordingly, claims 18, 19 and SEQ ID NOs: 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Claims 4 and 5 are also withdrawn because they are directed to non-elected SEQ ID NOs: 6 and 7, respectively.  Accordingly, claims 1, 3, 6-17 and 20 in conjunction with SEQ ID NO: 4 (encoded by SEQ ID NO: 3) are examined on merits in the present Office action.  Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2022.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement

2. 	Initialed and dated copy of Applicant’s IDS form 1449 filed March 31, 2022 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See for example, page 7, line 26; page 63, line 4; and page 70, line 16.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  See MPEP § 608.01.
Appropriate action is required.
Claim Objections
4.	Claims 1, 6, 8 and 9 are objected to because of the following informalities:  
	Claim 1 is objected for having non-elected SEQ ID NOs: 6 and 7.  
	Claim 6 is objected for having non-elected SEQ ID NO: 6.  	
Claims 8 and 9 are objected for not reciting ---heterologous--- before promoter in line 1 for proper antecedent basis.
Appropriate action is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.         Claims 1, 3, 6, 10, 11, 12, 13, 14, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
            Claims read on a naturally occurring sorghum plant cell, plant or seed derived thereof comprising naturally a native expression cassette, which comprises a native promoter operably linked a native nucleic acid sequence encoding a naturally encoding the feruloyl-CoA:monolignol transferase polypeptide as set forth in SEQ ID NO: 4.  The property of increased percent of monolignol ferulates in the plant’s lignin will be naturally associated with the naturally occurring sorghum plant in the wild.  Likewise, the property of not having substantial increase in the percent of monolignol coumarates in the plant’s lignin will also be naturally associated with the naturally occurring sorghum plant in the wild.  The naturally occurring said native nucleic acid sequence will be transmitted through naturally occurring sexual cycle of the naturally occurring sorghum plant growing in the wild. 
Thus, the claimed product has the same characteristics as those found naturally within a naturally occurring sorghum plant, expressing naturally SEQ ID NO: 3 and its encoded protein of SEQ ID NO: 4.  The naturally occurring product or cellular precursors thereof as claimed, therefore does not constitute patentable method.  The instantly claimed invention reads on a product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 14 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite in its recitation “increased”, because the term "increased" is a relative term which renders the claim indefinite.  The term “increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim lacks comparative basis with a non-transgenic control plant of the same species lacking expression of the nucleic acid encoding the claimed protein of SEQ ID NO: 4.
Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite in its recitation "substantially", which is confusing since metes and bounds of the recitation "substantially" is unclear and not defined in the specification.  The specification at pages 30-32 gave examples without defining the recitation “substantially”.  One skilled in the art would not be appraised the scope of the claim limitation.  
In claims 16 and 20, the recitation “normal” appears to be confusing. It is unclear how the “normal” sexual cycle is different from an “abnormal” sexual cycle.  It is unclear which “normal” and “abnormal” events of a sexual cycle Applicant is referring to?  The breadth and scope of the recitation “normal” is unclear.
Appropriate clarification and claim amendments are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 3, 6-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated nucleic acid segment comprising a nucleic acid sequence encoding SEQ ID NO: 4 and operably linked to a heterologous promoter, a nucleic acid construct, a host cell, a transgenic plant cell or transgenic plant, or  transgenic seed transformed with a nucleic acid construct comprising a heterologous promoter operably linked to a nucleic acid sequence encoding the feruloyl-CoA:monolignol transferase polypeptide as set forth in SEQ ID NO: 4, and wherein overexpression of said SEQ ID NO: 4 in said transgenic plant cell, transgenic plant or transgenic seed derived thereof increases monolignol ferulates in the transgenic plant’s lignin in the transformed plant, does not reasonably provide enablement for polypeptides having 80% or 95% identity to SEQ ID NO: 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are broadly drawn to an isolated nucleic acid comprising a nucleic acid segment that encodes a feruloyl-CoA:monolignol transferase polypeptide with at least 80% amino acid sequence identity to SEQ ID NO:4, wherein the nucleic acid segment is a cDNA and/or is operably linked to a heterologous genetic element, or wherein the nucleic acid segment encodes a feruloyl-CoA:monolignol transferase polypeptide with at least 95% amino acid sequence identity to SEQ ID NO:4, or wherein the polypeptide has one or more conservative amino acid substitutions with respect to SEQ ID NO: 4, or wherein the nucleic acid segment is operably linked to a heterologous promoter, or wherein the promoter is a promoter functional or active during plant development or growth, or wherein the promoter is a promoter functional or active in woody tissues of a plant, or wherein the isolated nucleic acid is comprised within an expression cassette, or wherein the isolated nucleic acid is comprised within an isolated cell, or wherein the isolated cell is comprised within a plant, or wherein the plant has an increased percent of monolignol ferulates in the plant’s lignin, or wherein the plant does not have a substantially increased percent of monolignol coumarates in the plant’s lignin, or wherein the genome of the plant is stably transformed with the isolated nucleic acid, or wherein the isolated nucleic acid is transmitted through a complete normal sexual cycle of the plant to the next generation, or wherein the isolated nucleic acid is comprised within a plant seed, or a fertile transgenic plant having an increased percent of monolignol ferulates in the plant’s lignin, the genome of which is stably transformed the isolated nucleic acid, wherein the isolated nucleic acid is transmitted through a complete normal sexual cycle of the transgenic plant to the next generation.
The breadth of the claims encompasses proteins having unspecified changes in the feruloyl-CoA:monolignol transferase polypeptide as set forth in instant SEQ ID NO: 4.  
The specification, however only provides guidance on producing a transgenic plant having increased levels of monolignol ferulates in the plant’s lignin, comprising transforming a plant with an exogenous recombinant polynucleotide comprising a promoter operably linked to a nucleic acid encoding a polypeptide having the amino acid sequence of SEQ ID NO: 4.  See in particular, pages 63-71; Examples 1-3.
The instant specification fails to provide guidance on how to make nucleic acid sequences comprising 80% sequence identity to instant SEQ ID NO: 4, and wherein said nucleic acid sequences encode a polypeptide having feruloyl-CoA:monolignol transferase activity.
Nucleic acid sequences having 80% sequence identity to the 440 amino acid long SEQ ID NO: 4 would encode proteins with 88 amino acid substitutions relative to SEQ ID NO: 4.
Making all possible single amino acid substitutions in an 440 amino acid long protein like that encoded by SEQ ID NO: 4 would require making and analyzing 19440 nucleic acid sequences; these proteins would have 99.7% identity to SEQ ID NO: 4.
Because nucleic acid sequences encoding proteins with 80% sequence identity to the 440 amino acid long SEQ ID NO: 4 which would encode proteins with 88 amino acid substitutions relative to SEQ ID NO: 4, many more than 19440 nucleic acid sequences would need to be made and analyzed.
Nucleic acid sequences having 95% sequence identity to the 440 amino acid long SEQ ID NO: 4 would encode proteins with 22 amino acid substitutions relative to SEQ ID NO: 4.
Making all possible single amino acid substitutions in an 440 amino acid long protein like that encoded by SEQ ID NO: 4 would require making and analyzing 19440 nucleic acid sequences; these proteins would have 99.7% identity to SEQ ID NO: 4.
Because nucleic acid sequences encoding proteins with 95% sequence identity to the 440 amino acid long SEQ ID NO: 4 which would encode proteins with 22 amino acid substitutions relative to SEQ ID NO: 4, many more than 19440 nucleic acid sequences would need to be made and analyzed.
The specification at page 30, lines 8-14 says:
“The terms “substantial identity” indicates that a polypeptide or nucleic acid comprises a sequence with between 55-100% sequence identity to a reference sequence, with at least 55% sequence identity, or at least 60%, or at least 70%, or at least 80%, or at least 90% or at least 95% sequence identity or any percentage of value within the range of 55-100% sequence identity relative to the reference sequence over a specified comparison window. Optimal alignment may be ascertained or conducted using the homology alignment algorithm of Needleman and Wunsch, supra.”

It is also important to note that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and over-predictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also, see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also, see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 4 could be substituted with any other amino acid.
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 4 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the SEQ ID NO: 4.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein having functional activity of SEQ ID NO: 4, and which upon expression in a host cell or plant produces a useful phenotype. 
Making amino acid changes in SEQC ID NO: 4 is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQC ID NO: 4.
Also, see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Also see McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Also see Hanzawa et al. (PNAS, 102:7748-7753, 2005; see in particular, abstract, Figures 1-5) who teach that a single amino acid change in Terminal Flower (TFL1) repressor protein converts its repressor function to an activator having FT (Flowering locus) function in flowering.
Additionally, also see Wishart et al. (JBC, 270:26782-26785, 1995; see in particular abstract; Figures 1-4) who teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase.
Applicant is reminded that even in cases where a protein with a known function is expressed in a plant can produce unpredictable results.  For example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (transcription factors) in a transgenic plant resulted in abnormal leaf morphology.  Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) who teach that transgenic rice plants constitutively overexpressing REB transcription factor resulted in sterile transgenic plants.
Thus, making and analyzing proteins with large and unspecified amino acid changes that have a biological activity would require undue experimentation.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of SEQC ID NO: 4.
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved characteristics as claimed, if such plants are even obtainable.  See Genentech, Inc. v. Novo Nordisk, A/S,USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with the increased claimed characteristics, if such plants are even obtainable.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
8.	Claims 1, 3, 6-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description
requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to an isolated nucleic acid comprising a nucleic acid segment that encodes a feruloyl-CoA:monolignol transferase polypeptide with at least 80% amino acid sequence identity to SEQ ID NO: 4, wherein the nucleic acid segment is a cDNA and/or is operably linked to a heterologous genetic element, or wherein the nucleic acid segment encodes a feruloyl-CoA:monolignol transferase polypeptide with at least 95% amino acid sequence identity to SEQ ID NO: 4, or wherein the polypeptide has one or more conservative amino acid substitutions with respect to SEQ ID NO: 4, or wherein the nucleic acid segment is operably linked to a heterologous promoter, or wherein the promoter is a promoter functional or active during plant development or growth, or wherein the promoter is a promoter functional or active in woody tissues of a plant, or wherein the isolated nucleic acid is comprised within an expression cassette, or wherein the isolated nucleic acid is comprised within an isolated cell, or wherein the isolated cell is comprised within a plant, or wherein the plant has an increased percent of monolignol ferulates in the plant’s lignin, or wherein the plant does not have a substantially increased percent of monolignol coumarates in the plant’s lignin, or wherein the genome of the plant is stably transformed with the isolated nucleic acid, or wherein the isolated nucleic acid is transmitted through a complete normal sexual cycle of the plant to the next generation, or wherein the isolated nucleic acid is comprised within a plant seed, or a fertile transgenic plant having an increased percent of monolignol ferulates in the plant’s lignin, the genome of which is stably transformed the isolated nucleic acid, wherein the isolated nucleic acid is transmitted through a complete normal sexual cycle of the transgenic plant to the next generation.
The breadth of the claims encompasses proteins having unspecified changes in the feruloyl-CoA:monolignol transferase polypeptide as set forth in instant SEQ ID NO: 4.
The instant specification describes a nucleic acid sequence (SEQ ID NO: 3) encoding the feruloyl-CoA:monolignol transferase polypeptide of SEQ ID NO: 4 from sorghum.  The specification also describes the function of SEQ ID NO: 4 by producing transgenic plants overexpressing SEQ ID NO: 4.  The transgenic plants exhibited increased levels of monolignol ferulates in the plant’s lignin.  See in particular, pages 63-71; Examples 1-3.
Nucleotide sequences encoding protein(s) having 80% identity to SEQ ID NO: 4 would encompass sequences having 88 unspecified amino acid substitutions relative to SEQ ID NO: 4.  The specification does not describe structure for said sequences, thus their function is unknown.
Nucleotide sequences encoding protein(s) having 95% identity to SEQ ID NO: 4 would encompass sequences having 22 unspecified amino acid substitutions relative to SEQ ID NO: 4.  The specification does not describe structure for said sequences, thus their function is unknown.
The specification fails to describe representative species of the Applicant’s broadly claimed genus.
	There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional feruloyl-CoA:monolignol transferase activity of SEQ ID NO: 4.  Applicant’s broadly claimed genus encompasses structures whose function is either unknown or unrelated to the instantly claimed SEQ ID NO: 4.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 3 and 4 are insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paterson et al. (NCBI, GenBank Sequence Accession No. XP_002441966.1, Published July 13, 2009).
Paterson et al. disclose a cDNA clone comprising a DNA sequence having 100%  identity to instant SEQ ID NO: 3, and encoding a protein having 100% identity to instant SEQ ID NO:4 and having F:N-acyltransferase (same as feruloyl-CoA:monolignol transferase) activity. The property of  feruloyl-CoA:monolignol transferase activity would also be inherent to the polypeptide disclosed in the reference having 100% sequence identity to instant SEQ ID NO: 4.  The cDNA sequence disclosed in the reference is cloned into a cDNA expression library present within a host cell (E.coli).  The cDNA library carries a heterologous promoter expressible in plants (including woody cells).  See in particular, pages 1-2.
The sequence homology results are as follows:

C5YTF2_SORBI
ID   C5YTF2_SORBI            Unreviewed;       440 AA.
AC   C5YTF2;
DT   01-SEP-2009, integrated into UniProtKB/TrEMBL.
DT   01-SEP-2009, sequence version 1.
DT   29-SEP-2021, entry version 54.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:EES15804.1};
GN   ORFNames=SORBI_3008G068300 {ECO:0000313|EMBL:EES15804.1};
OS   Sorghum bicolor (Sorghum) (Sorghum vulgare).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD clade;
OC   Panicoideae; Andropogonodae; Andropogoneae; Sorghinae; Sorghum.
OX   NCBI_TaxID=4558 {ECO:0000313|EMBL:EES15804.1, ECO:0000313|Proteomes:UP000000768};
RN   [1] {ECO:0000313|EMBL:EES15804.1, ECO:0000313|Proteomes:UP000000768}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. BTx623 {ECO:0000313|Proteomes:UP000000768};
RX   PubMed=19189423; DOI=10.1038/nature07723;
RA   Paterson A.H., Bowers J.E., Bruggmann R., Dubchak I., Grimwood J.,
RA   Gundlach H., Haberer G., Hellsten U., Mitros T., Poliakov A., Schmutz J.,
RA   Spannagl M., Tang H., Wang X., Wicker T., Bharti A.K., Chapman J.,
RA   Feltus F.A., Gowik U., Grigoriev I.V., Lyons E., Maher C.A., Martis M.,
RA   Narechania A., Otillar R.P., Penning B.W., Salamov A.A., Wang Y., Zhang L.,
RA   Carpita N.C., Freeling M., Gingle A.R., Hash C.T., Keller B., Klein P.,
RA   Kresovich S., McCann M.C., Ming R., Peterson D.G., Mehboob-ur-Rahman,
RA   Ware D., Westhoff P., Mayer K.F., Messing J., Rokhsar D.S.;
RT   "The Sorghum bicolor genome and the diversification of grasses.";
RL   Nature 457:551-556(2009).
RN   [2] {ECO:0000313|Proteomes:UP000000768}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. BTx623 {ECO:0000313|Proteomes:UP000000768};
RX   PubMed=29161754; DOI=10.1111/tpj.13781;
RA   McCormick R.F., Truong S.K., Sreedasyam A., Jenkins J., Shu S., Sims D.,
RA   Kennedy M., Amirebrahimi M., Weers B.D., McKinley B., Mattison A.,
RA   Morishige D.T., Grimwood J., Schmutz J., Mullet J.E.;
RT   "The Sorghum bicolor reference genome: improved assembly, gene annotations,
RT   a transcriptome atlas, and signatures of genome organization.";
RL   Plant J. 93:338-354(2018).
CC   -!- SIMILARITY: Belongs to the plant acyltransferase family.
CC       {ECO:0000256|ARBA:ARBA00009861}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM000767; EES15804.1; -; Genomic_DNA.
DR   RefSeq; XP_002441966.1; XM_002441921.1.
DR   STRING; 4558.Sb08g005680.1; -.
DR   EnsemblPlants; EES15804; EES15804; SORBI_3008G068300.
DR   GeneID; 8084763; -.
DR   Gramene; EES15804; EES15804; SORBI_3008G068300.
DR   KEGG; sbi:8084763; -.
DR   eggNOG; ENOG502QQHA; Eukaryota.
DR   HOGENOM; CLU_014546_2_0_1; -.
DR   InParanoid; C5YTF2; -.
DR   OMA; VHVVPIQ; -.
DR   OrthoDB; 1130893at2759; -.
DR   Proteomes; UP000000768; Chromosome 8.
DR   GO; GO:0016410; F:N-acyltransferase activity; IBA:GO_Central.
DR   Gene3D; 3.30.559.10; -; 2.
DR   InterPro; IPR023213; CAT-like_dom_sf.
DR   InterPro; IPR003480; Transferase.
DR   Pfam; PF02458; Transferase; 1.
PE   3: Inferred from homology;
KW   Reference proteome {ECO:0000313|Proteomes:UP000000768}.
SQ   SEQUENCE   440 AA;  48352 MW;  780DA6079A2C9E47 CRC64;

Query Match             100.0%;  Score 2315;  DB 84;  Length 440;
Best Local Similarity   100.0%;  
Matches  440;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATTIITVTRKSQSFVVPSSSSAPVPTTAETLELSAIDRVPGLRHTVRSLHVFRRKADDD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATTIITVTRKSQSFVVPSSSSAPVPTTAETLELSAIDRVPGLRHTVRSLHVFRRKADDD 60

Qy         61 AAAAAAAASRRPAEVIRAALSRALVDYRPFAGRFVGSLYAGEACVECTDEGAWFVEAVAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAAAAAAASRRPAEVIRAALSRALVDYRPFAGRFVGSLYAGEACVECTDEGAWFVEAVAD 120

Qy        121 CSLDDVNGLDDYPLMVSEEELLPAPEEGVDPTSIPMMMQVTEFSCGGFVVGLVAVHTLAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CSLDDVNGLDDYPLMVSEEELLPAPEEGVDPTSIPMMMQVTEFSCGGFVVGLVAVHTLAD 180

Qy        181 GLGAAQFINAISEFARGLDKLTIAPVWARSLIPNPPKLPPAPPPSFESFGFKHFVMDVTF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLGAAQFINAISEFARGLDKLTIAPVWARSLIPNPPKLPPAPPPSFESFGFKHFVMDVTF 240

Qy        241 DNIAHVKTEYFQANGQYCSTFDVAIA KVWQARTRAIKYNPDVKVHVCFFANTRHLLTREL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DNIAHVKTEYFQANGQYCSTFDVAIA KVWQARTRAIKYNPDVKVHVCFFANTRHLLTREL 300

Qy        301 PNDGGFYGNCFYPVTVTATAEGVASGGLHDVIRMIRDGKARLPLEFAKWSMGDVKVDPYQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PNDGGFYGNCFYPVTVTATAEGVASGGLHDVIRMIRDGKARLPLEFAKWSMGDVKVDPYQ 360

Qy        361 LTFKHNVLFVSDWTRLGFFEVDYGWGVPNHIIPFTYADYMAVAVLGAPPTTVKNKGTRIM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LTFKHNVLFVSDWTRLGFFEVDYGWGVPNHIIPFTYADYMAVAVLGAPPTTVKNKGTRIM 420

Qy        421 TQCVEEKHLMEFKDEMKAFF 440
              ||||||||||||||||||||
Db        421 TQCVEEKHLMEFKDEMKAFF 440

Accordingly, Paterson et al. anticipated the claimed invention.
10.	Claim 1, 3, 6-17 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bartley et al. (WO 2014/100742 A2; Published June 26, 2014).
Bartley et al. disclose a method of making a transgenic plant, comprising transforming a plant cell with a plant transformation vector which comprises an expression cassette having a nucleic acid comprising a nucleic acid segment that comprises a nucleotide sequence encoding a polypeptide having the amino acid sequence of SEQ ID NO: 37, wherein SEQ ID NO: 37 has 98.3% sequence identity to instant SEQ ID NO: 4.  The reference further discloses that said nucleic acid segment is a cDNA sequence and operably linked to a heterologous promoter, and wherein said nucleotide sequence is expressed from said promoter, and wherein said promoter is functional in plant cells (includes woody tissues) during growth and development.  The reference further discloses obtaining a transgenic plant and true breeding seeds (involving plant sexual reproduction cycle) derived thereof, by regenerating said transgenic plant cell.  The reference further discloses that the nucleic acid is stably integrated into the genome of the transgenic plant.  The reference further discloses transgenic maize, soybean, or canola plants comprising said expression cassette.  
The reference further discloses increase in monolignol ferulates in the plant’s lignin and/or do not exhibit increase in monolignol coumarates in their transgenic plant cells or transgenic plant.  The reference also discloses increase in monolignol ferulates in the plant’s lignin and/or no significant increase in monolignol coumarates in the transgenic plant cell or transgenic plant.  See in particular, examples 1-2; paragraphs [0145] –[0201]; figures 1-20.
The sequence homology results are as follows:
BBI80897
ID   BBI80897 standard; protein; 432 AA.
XX
AC   BBI80897;
XX
DT   11-SEP-2014  (first entry)
XX
DE   Sorghum Sb08g005680.1 protein Pfam domain SEQ:37.
XX
KW   Sb08g005680.1 protein; biomass; ferulic acid; gene expression; plant;
KW   sugar.
XX
OS   Sorghum bicolor.
XX
CC PN   WO2014100742-A2.
XX
CC PD   26-JUN-2014.
XX
CC PF   20-DEC-2013; 2013WO-US077266.
XX
PR   21-DEC-2012; 2012US-0745247P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Bartley LE,  Ronald P,  Scheller HV;
XX
DR   WPI; 2014-M20494/55.
XX
CC PT   Engineering plant to decrease ferulic acid content in plant involves 
CC PT   introducing expression cassette of polynucleotide encoding specific 
CC PT   acyltransferase into plant; and culturing plant under conditions in which
CC PT   acyltransferase is expressed.
XX
CC PS   Disclosure; SEQ ID NO 37; 127pp; English.
XX
CC   The present invention relates to a novel method to decrease ferulic acid 
CC   content in plant. The method involves: introducing an expression cassette
CC   of polynucleotide encoding specific acyltransferase in to a plant; and 
CC   culturing the plant under conditions in which an acyltransferase (AT) is 
CC   expressed. The invention further includes: a method for modulation of AT 
CC   expression to modify hydroxycinnamic acid content in plants; a method of 
CC   engineering a plant to decrease the ferulic acid content in the plant; a 
CC   method for engineering a plant to increase the ferulic acid content in 
CC   the plant involving introducing an expression cassette in to the plant; a
CC   plant engineered by the above mentioned methods, or a progeny of the 
CC   plant; a plant cell comprising a polynucleotide encoding an AT 10, AT15, 
CC   AT7, or AT5 operably linked to a heterologous promoter; a plant 
CC   comprising a polynucleotide AT5 inhibitor that inhibits expression of a 
CC   gene encoding AT5; a plant comprising a heterologous polynucleotide 
CC   encoding an AT10, AT15, AT7, or AT5 protein; a biomass comprising the 
CC   plant or plant part; and a method for obtaining an increased amount of 
CC   soluble sugars from a plant in a saccharification reaction. The plants 
CC   engineered in accordance to the present method: provide a higher sugar 
CC   yield as compared to wild-type plants; provide increased saccharification
CC   ; and also provide improved biofuel and feed production. The present 
CC   sequence represents a Pfam domain of a sorghum Sb08g005680.1 protein 
CC   which is aligned with AT5 acyltransferase Pfam domains derived from 
CC   different plants in order to identify similarity between the sequences in
CC   the present invention.
XX
SQ   Sequence 432 AA;

  Query Match             98.3%;  Score 2276;  DB 21;  Length 432;
  Best Local Similarity   100.0%;  
  Matches  432;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          7 TVTRKSQSFVVPSSSSAPVPTTAETLELSAIDRVPGLRHTVRSLHVFRRKADDDAAAAAA 66
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TVTRKSQSFVVPSSSSAPVPTTAETLELSAIDRVPGLRHTVRSLHVFRRKADDDAAAAAA 60

Qy         67 AASRRPAEVIRAALSRALVDYRPFAGRFVGSLYAGEACVECTDEGAWFVEAVADCSLDDV 126
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AASRRPAEVIRAALSRALVDYRPFAGRFVGSLYAGEACVECTDEGAWFVEAVADCSLDDV 120

Qy        127 NGLDDYPLMVSEEELLPAPEEGVDPTSIPMMMQVTEFSCGGFVVGLVAVHTLADGLGAAQ 186
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NGLDDYPLMVSEEELLPAPEEGVDPTSIPMMMQVTEFSCGGFVVGLVAVHTLADGLGAAQ 180

Qy        187 FINAISEFARGLDKLTIAPVWARSLIPNPPKLPPAPPPSFESFGFKHFVMDVTFDNIAHV 246
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FINAISEFARGLDKLTIAPVWARSLIPNPPKLPPAPPPSFESFGFKHFVMDVTFDNIAHV 240

Qy        247 KTEYFQANGQYCSTFDVAIA KVWQARTRAIKYNPDVKVHVCFFANTRHLLTRELPNDGGF 306
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KTEYFQANGQYCSTFDVAIA KVWQARTRAIKYNPDVKVHVCFFANTRHLLTRELPNDGGF 300

Qy        307 YGNCFYPVTVTATAEGVASGGLHDVIRMIRDGKARLPLEFAKWSMGDVKVDPYQLTFKHN 366
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YGNCFYPVTVTATAEGVASGGLHDVIRMIRDGKARLPLEFAKWSMGDVKVDPYQLTFKHN 360

Qy        367 VLFVSDWTRLGFFEVDYGWGVPNHIIPFTYADYMAVAVLGAPPTTVKNKGTRIMTQCVEE 426
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VLFVSDWTRLGFFEVDYGWGVPNHIIPFTYADYMAVAVLGAPPTTVKNKGTRIMTQCVEE 420

Qy        427 KHLMEFKDEMKA 438
              ||||||||||||
Db        421 KHLMEFKDEMKA 432

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 1, 6-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson et al. (WO 2012/012698 A1; Published January 26, 2012; IDS) and further in view of Paterson et al. (NCBI, GenBank Sequence Accession No. XP_002441966.1, Published July 13, 2009).
Wilkerson et al. et al. teach a method of making a transgenic plant, comprising transforming a plant cell with a plant transformation vector which comprises an expression cassette having a plant nucleic acid comprising a nucleic acid segment that comprises a nucleotide sequence encoding a polypeptide having feruloyl-CoA:monolignol transferase activity (SEQ ID NO: 2).  The reference further teaches that said nucleic acid segment is a cDNA sequence and operably linked to a heterologous promoter, and wherein said nucleotide sequence is expressed from said promoter, and wherein said promoter is functional in plant cells (includes woody tissues) during growth and development.  The reference further teaches obtaining a transgenic plant and true breeding seeds (involving plant sexual reproduction cycle) derived thereof, by regenerating said transgenic plant cell.  The reference further teaches that the nucleic acid is stably integrated into the genome of the transgenic plant.   The reference further teaches that expression of said feruloyl-CoA:monolignol transferase protein in the transgenic plants increases percent of monolignol ferulates in the plant’s lignin and without significant increase percent of monolignol coumarates in the plant’s lignin.  See in particular, Figures 1-11; examples 1-4, pages 45-59.
 Applicant’s attention is also drawn to page 1, lines 17-23, which says:
“Lignin is an important cell wall component that provides structural support to plants and is needed for plant vascular tissue function. It is one of the most abundant organic polymers on Earth, constituting about 30% of non-fossil organic carbon and from a quarter to a third of the dry mass of wood. Because the chemical structure of lignin is difficult to degrade by chemical and enzymatic means, lignin makes the task of producing paper and biofuels from plant cell walls difficult.” 

Applicant’s attention is also drawn to page 1, lines 29 through page 2, line 5, which says:
“The invention relates to the identification and isolation of new acyltransferase nucleic acids and polypeptides. The acyltransferase enzyme is a feruloyl-CoA:monolignol transferase (FMT, also called a monolignol ferulate transferase) that produces monolignol ferulates, which can be used for making plants that contain a readily cleavable lignin. Use of the feruloyl­CoA:monolignol transferase nucleic acids and/or polypeptides in plants can simplify the processes used for making biofuels and paper from those plants because these plants have lignin that is more readily removed by chemical (pre)treatment.”

Wilkerson et al. do not teach instant SEQ ID NO: 4 (feruloyl-CoA:monolignol transferase) from sorghum.
Paterson et al. teach a cDNA clone comprising a DNA sequence having 100%  identity to instant SEQ ID NO: 3, and encoding a protein having 100% identity to instant SEQ ID NO:4 and having F:N-acyltransferase (same as feruloyl-CoA:monolignol transferase) activity.  The cDNA sequence disclosed in the reference is cloned into a cDNA expression library present within a host cell (E.coli).  The cDNA library carries a heterologous promoter expressible in plants (including woody cells).  See in particular, pages 1-2.
The sequence homology results are as follows:

C5YTF2_SORBI
ID   C5YTF2_SORBI            Unreviewed;       440 AA.
AC   C5YTF2;
DT   01-SEP-2009, integrated into UniProtKB/TrEMBL.
DT   01-SEP-2009, sequence version 1.
DT   29-SEP-2021, entry version 54.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:EES15804.1};
GN   ORFNames=SORBI_3008G068300 {ECO:0000313|EMBL:EES15804.1};
OS   Sorghum bicolor (Sorghum) (Sorghum vulgare).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD clade;
OC   Panicoideae; Andropogonodae; Andropogoneae; Sorghinae; Sorghum.
OX   NCBI_TaxID=4558 {ECO:0000313|EMBL:EES15804.1, ECO:0000313|Proteomes:UP000000768};
RN   [1] {ECO:0000313|EMBL:EES15804.1, ECO:0000313|Proteomes:UP000000768}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. BTx623 {ECO:0000313|Proteomes:UP000000768};
RX   PubMed=19189423; DOI=10.1038/nature07723;
RA   Paterson A.H., Bowers J.E., Bruggmann R., Dubchak I., Grimwood J.,
RA   Gundlach H., Haberer G., Hellsten U., Mitros T., Poliakov A., Schmutz J.,
RA   Spannagl M., Tang H., Wang X., Wicker T., Bharti A.K., Chapman J.,
RA   Feltus F.A., Gowik U., Grigoriev I.V., Lyons E., Maher C.A., Martis M.,
RA   Narechania A., Otillar R.P., Penning B.W., Salamov A.A., Wang Y., Zhang L.,
RA   Carpita N.C., Freeling M., Gingle A.R., Hash C.T., Keller B., Klein P.,
RA   Kresovich S., McCann M.C., Ming R., Peterson D.G., Mehboob-ur-Rahman,
RA   Ware D., Westhoff P., Mayer K.F., Messing J., Rokhsar D.S.;
RT   "The Sorghum bicolor genome and the diversification of grasses.";
RL   Nature 457:551-556(2009).
RN   [2] {ECO:0000313|Proteomes:UP000000768}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. BTx623 {ECO:0000313|Proteomes:UP000000768};
RX   PubMed=29161754; DOI=10.1111/tpj.13781;
RA   McCormick R.F., Truong S.K., Sreedasyam A., Jenkins J., Shu S., Sims D.,
RA   Kennedy M., Amirebrahimi M., Weers B.D., McKinley B., Mattison A.,
RA   Morishige D.T., Grimwood J., Schmutz J., Mullet J.E.;
RT   "The Sorghum bicolor reference genome: improved assembly, gene annotations,
RT   a transcriptome atlas, and signatures of genome organization.";
RL   Plant J. 93:338-354(2018).
CC   -!- SIMILARITY: Belongs to the plant acyltransferase family.
CC       {ECO:0000256|ARBA:ARBA00009861}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM000767; EES15804.1; -; Genomic_DNA.
DR   RefSeq; XP_002441966.1; XM_002441921.1.
DR   STRING; 4558.Sb08g005680.1; -.
DR   EnsemblPlants; EES15804; EES15804; SORBI_3008G068300.
DR   GeneID; 8084763; -.
DR   Gramene; EES15804; EES15804; SORBI_3008G068300.
DR   KEGG; sbi:8084763; -.
DR   eggNOG; ENOG502QQHA; Eukaryota.
DR   HOGENOM; CLU_014546_2_0_1; -.
DR   InParanoid; C5YTF2; -.
DR   OMA; VHVVPIQ; -.
DR   OrthoDB; 1130893at2759; -.
DR   Proteomes; UP000000768; Chromosome 8.
DR   GO; GO:0016410; F:N-acyltransferase activity; IBA:GO_Central.
DR   Gene3D; 3.30.559.10; -; 2.
DR   InterPro; IPR023213; CAT-like_dom_sf.
DR   InterPro; IPR003480; Transferase.
DR   Pfam; PF02458; Transferase; 1.
PE   3: Inferred from homology;
KW   Reference proteome {ECO:0000313|Proteomes:UP000000768}.
SQ   SEQUENCE   440 AA;  48352 MW;  780DA6079A2C9E47 CRC64;

Query Match             100.0%;  Score 2315;  DB 84;  Length 440;
Best Local Similarity   100.0%;  
Matches  440;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATTIITVTRKSQSFVVPSSSSAPVPTTAETLELSAIDRVPGLRHTVRSLHVFRRKADDD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATTIITVTRKSQSFVVPSSSSAPVPTTAETLELSAIDRVPGLRHTVRSLHVFRRKADDD 60

Qy         61 AAAAAAAASRRPAEVIRAALSRALVDYRPFAGRFVGSLYAGEACVECTDEGAWFVEAVAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAAAAAAASRRPAEVIRAALSRALVDYRPFAGRFVGSLYAGEACVECTDEGAWFVEAVAD 120

Qy        121 CSLDDVNGLDDYPLMVSEEELLPAPEEGVDPTSIPMMMQVTEFSCGGFVVGLVAVHTLAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CSLDDVNGLDDYPLMVSEEELLPAPEEGVDPTSIPMMMQVTEFSCGGFVVGLVAVHTLAD 180

Qy        181 GLGAAQFINAISEFARGLDKLTIAPVWARSLIPNPPKLPPAPPPSFESFGFKHFVMDVTF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLGAAQFINAISEFARGLDKLTIAPVWARSLIPNPPKLPPAPPPSFESFGFKHFVMDVTF 240

Qy        241 DNIAHVKTEYFQANGQYCSTFDVAIA KVWQARTRAIKYNPDVKVHVCFFANTRHLLTREL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DNIAHVKTEYFQANGQYCSTFDVAIA KVWQARTRAIKYNPDVKVHVCFFANTRHLLTREL 300

Qy        301 PNDGGFYGNCFYPVTVTATAEGVASGGLHDVIRMIRDGKARLPLEFAKWSMGDVKVDPYQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PNDGGFYGNCFYPVTVTATAEGVASGGLHDVIRMIRDGKARLPLEFAKWSMGDVKVDPYQ 360

Qy        361 LTFKHNVLFVSDWTRLGFFEVDYGWGVPNHIIPFTYADYMAVAVLGAPPTTVKNKGTRIM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LTFKHNVLFVSDWTRLGFFEVDYGWGVPNHIIPFTYADYMAVAVLGAPPTTVKNKGTRIM 420

Qy        421 TQCVEEKHLMEFKDEMKAFF 440
              ||||||||||||||||||||
Db        421 TQCVEEKHLMEFKDEMKAFF 440

           
 It would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have used any feruloyl-CoA:monolignol transferase protein that were well known prior to the earliest filing date of the claimed invention, including the one taught by Paterson et al. as a matter of design choice in expressing Paterson et al. feruloyl-CoA:monolignol transferase protein using any method of plant transformation, including the one taught by Wilkerson et al. or Paterson et al.  Obviously one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining transgenic plants (e.g. woody plants) that contain readily cleavable lignin due to increase in monolignol ferulates in the transgenic plant’s lignin and thus obviously used them for producing paper and biofuels from transgenic plant cell walls as asserted by Wilkerson et al., and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results. 
	See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. 
Conclusions
12.	Claims 1, 3, 6-17 and 20 are rejected.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663